Citation Nr: 0307310	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-04 229A	)	DATE
	)
	)      

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, daughter, and O.L.L.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
January 1958.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, wherein the RO denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
back disorder.   

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  


FINDINGS OF FACT

1.  In a September 1995 decision, the Board denied the 
veteran's application to reopen his claim for service 
connection for a low back disorder.  

2.  In a March 1997 rating action, the RO denied the 
veteran's application to reopen a claim for service 
connection for a back disorder.  The veteran was notified of 
that determination also in March 1997.  He did not file a 
notice of disagreement.  

3.  The evidence submitted since the March 1997 rating 
decision includes evidence which does not bear directly and 
substantially upon the specific matter of whether the 
veteran's back disorder was incurred in during service, which 
under consideration, was cumulative or redundant, and which 
by itself or in connection with evidence previously assembled 
was not so significant that it must be considered in order to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying an application to 
reopen the claim for service connection for a back disorder 
is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 
38 C.F.R. § 3.104, 3.160(d), 20.200, 20.302 (2002).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a back 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West  2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West  2002); 38 C.F.R. 
§ 3.150(a) (2002).  In December 1995, a statement in support 
of claim was received from the veteran that was accepted as 
the veteran's application to reopen claims for service 
connection for a back disorder.  Thus, there is no issue in 
this case as to provision of a form to apply for the benefits 
sought.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran received a copy of the 
April 1998 rating action denying his application to reopen 
his claim for service connection for a back disorder.  The 
rating action provided the evidence then of record.  In a 
statement dated in May 1998, the veteran indicated he has 
submitted all of the evidence at disposal in support of his 
claim.  He indicated that he had been adequately informed by 
VA of the evidence needed to support his claim and noted that 
he did not have any additional evidence to submit.  In a 
January 1999 statement of the case, the veteran was provided 
the evidence of record and legal analysis of the regulations 
to the facts of the claim.  

The Board notes that it does not appear that the RO fully 
informed the veteran and his representative of the provisions 
of the VCAA.  However, the RO developed this claim consistent 
with those provisions.  The dispositive issue in this case is 
whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  In that connection, the 
Board notes that since the time in which the veteran filed 
his initial claim for service connection for a back disorder 
in 1975, VA has informed the veteran of its and the veteran's 
duties in developing his claim.  In statement dated in August 
1975, the veteran was requested to furnish the complete names 
and addresses of hospitals in Ohio that the veteran 
identified as supporting evidence. 

In March 1991, the veteran was notified that further action 
could not be taken on his claim without the veteran's 
authorization to obtain a record of his medical treatment.  
VA informed the veteran his duty was to furnish evidence 
required in support of his claim.  

At personal hearings dated in July 1987, July 1992, and 
September 1994, the evidence was discussed that was needed to 
support the veteran's claim.  In regard thereto, the veteran 
submitted lay statements and medical evidence in support of 
his claim.  

In addition, prior Board decisions and remands dated in March 
1980, April 1990, April 1993, and September 1995 provided 
discussions of the type of evidence required to substantiate 
the veteran's claim.  In April 1993, the veteran's claim was 
remanded for further development.  

In February 1997, VA informed the veteran of his and the VA's 
responsibilities in developing the veteran's claim.  VA 
indicated that its responsibility was to assist claimants in 
gathering evidence needed to process their claims.  VA added 
that it could request the records, but it could not compel a 
private physician or hospital to furnish the evidence in a 
timely manner.  The veteran was informed that it was 
ultimately his responsibility to submit evidence in support 
of his claim.  In that regard, the veteran was informed that 
VA had attempted to obtain medical evidence from Kaiser 
Permanente and informed the veteran the he should insure that 
the records were sent to VA.  Subsequently, VA received those 
records and associated them with the veteran's claims file.  
Thus, the record as a whole shows that VA has informed the 
veteran of the type of information and evidence necessary to 
substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
medical records and private medical records pertinent to the 
matter at issue are of record.  VA has made several attempts 
to obtain the veteran's service medical records.  However, 
responses from the National Personnel Records Center (NPRC) 
dated in April 1991 and June 1998 reflect that the veteran's 
service medical records could not be reconstructed, that the 
veteran's service medical records were destroyed by fire, and 
that a Surgeon General's Office report did not yield any 
service medical records.  VA has discharged its duty to 
obtain evidence on the veteran's behalf.

A person attempting to reopen a previously finally denied 
claim is a claimant for VCAA purposes.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has notified the 
veteran of what information it is responsible for obtaining, 
and what is necessary to reopen a previously final claim.  
However, for claims to reopen filed before August 29, 2001, 
the new regulatory definition of new and material evidence is 
inapplicable in this matter.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO.  Although the RO has not provided the appellant citation 
to the regulations implementing the VCAA, there is no 
prejudice to the veteran in the Board's reference to the 
implementing regulations, because they merely restate the 
requirements of the VCAA and do not provide additional 
substantive protections or requirements.  See Bernard v. 
Brown,  4 Vet. App. 384, 393-394 (1993), citing VAOPGCPREC 
16-92, at 7-9.



II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002).  Certain diseases, including 
arthritis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In March 1980, the Board denied the veteran's claim for 
service connection for a back disorder.  When a claim is 
disallowed by the Board it may not thereafter be reopened and 
allowed, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108, 7104(b) (West 2002).  In April 1990 and 
September 1995, the Board denied the veteran's application to 
reopen his claim for service connection for a back disorder.  
Id.

This matter involves an attempt to reopen previously denied 
claims; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2002).  

In December 1995, the veteran filed a claimto  reopen his 
claim for service connection for a back disorder.  In a 
rating action dated in March 1997, the RO denied the 
veteran's application and informed the veteran of its 
determination that same month.  The veteran did not disagree 
with that determination.  Therefore, the March 1997 rating 
action is final.  See 38 U.S.C.A. § 7105(c).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed a claim 
to reopen for service connection for arthritis (degenerative 
joint disease) of the lumbar spine in Novemeber 1997.  
Therefore, the claim is governed by the previous version of 
38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

At the time of the March 1980 Board decision, the veteran's 
service medical records were unavailable and were believed to 
have been destroyed by fire.  

Evidence considered by the Board in March 1980 consisted of 
office progress notes of Ubaldo Vaquer, M.D., dated from 
April 1973 to February 1977, wherein it was indicated that 
the veteran had fallen down and had trauma to his lumbar 
area, and medical statements from Dr. Vaquer dated in March 
1975 and August 1975.  In those statements the doctor 
essentially indicated that he had been treating the veteran 
since April 1973 due to discogenic disc disease.  

Also considered was the report of a VA examination dated in 
September 1975 wherein the veteran reported back pain and 
indicated that he injured his back as a result of an 
automobile accident while employed as a truck driver in 1967.  
The diagnosis included lumbar myositis by history.  

The Board in March 1980 also considered statements from the 
veteran dated in January 1979, February 1979, and March 1979 
wherein the veteran asserted various incidents regarding the 
cause of his back disorder.  

Also considered were affidavits of the veteran's family and 
E.O., a fellow serviceman.  In affidavits dated in February 
March 1979, the veteran's parent and his spouse attested to 
the veteran having injured his back in service.  In an 
affidavit dated in March 1979, E.O. identified as having 
served with the veteran, indicated that the veteran injured 
his back in service while working in the fields.  

In November 1985, the veteran submitted a claim to reopen his 
claim for service connection for a back disorder.  

In April 1990, the Board denied the veteran's claim for 
service connection for a back disorder.  The evidence that 
the Board considered consisted of information in the 
veteran's initial VA compensation and pension claim (filed in 
1971) and subsequent statements submitted by the veteran and 
duplicate statements received from the veteran's parents, 
spouse, and a fellow serviceman dated in 1972 and 1973.  
Additional evidence included the report of a VA examination 
dated in 1975, private medical office notes dated from 1973 
to 1982, community mental health clinic records dated from 
1981 to 1986, VA outpatient treatment records and private 
hospital consultations records dated from 1978 to 1987, and 
the transcript of a personal hearing before a hearing officer 
dated in July 1987 (the veteran and E.O., a service comrade, 
testified that the veteran injured his back in service).  The 
medical records showed that the veteran was seen and treated 
for a back disorder.  

In April 1990, the Board determined that this evidence did 
not establish that the veteran had chronic residuals of a 
back injury in service.  It was noted that spondylosis was 
indicated in the evidence and was first shown many years 
after the presumptive period for arthritis expired.  

In a statement received in December 1990, the veteran filed 
an application to reopen his claim for service connection for 
a back disorder.  The veteran indicated that he was seen 
evidence in support of his claim.  

During this period efforts were made to obtain the veteran's 
service medical records.  However, the results of a search 
from NPRC dated in April 1991 showed that the veteran's 
physical and dental examinations could not be reconstructed, 
and there was a negative surgeon general's office search.  

In April 1993, the Board remanded the claim for translation 
of documents from Spanish to English.  

In September 1995, the Board again denied the veteran's 
application to reopen his claim for service connection for a 
back disorder on the basis that new and material evidence had 
not been submitted.  The evidence that the Board considered 
at the time consisted of the following:  (1) a March 1979 
statement from E.O., which was a duplicate of a statement 
submitted by the witness in a prior final decision; (2) a 
July 1981 application for assistance from the Community 
Center for Mental Health; (3) an April 1982 letter from 
Cuyahoga County Hospital; (4) records from St. Lukes Hospital 
dated from November 1986 to August 1988; (5)) an April 1990 
statement from Marx D. Sanchez, M.D.; (6) VA outpatient 
treatment records dated from December 1978 to April 1991; (7) 
records from the Puerto Rico Health Department dated from 
1981 to 1991; (8) private treatment records dated from April 
1973 to November 1992; (9) personal hearing transcripts dated 
in July 1987, July 1992, and September 1994; (10) a September 
1994 statement from O.L.L.; and (11) records dated from dated 
from March to October 1990 and a statement dated in January 
1995 from Pedro A. Berios Ortiz.  

With respect to the VA and private medical evidence, this 
evidence primarily shows that the veteran was seen and 
treated for a low back disorder.  The records from Dr. Ortiz 
reflect that the doctor treated the veteran from 1960 to 1962 
and then in 1972 for back problems.  In the April 1990 
statement, Dr. Sanchez provided that he began treating the 
veteran for a "low back condition" around 1958.  The Board 
determined that this evidence was new, but it was not 
material in that it did show that the veteran's back disorder 
was related to service, although he had been treated for the 
disorder two years after he separated from service.  In 
addition, some of the evidence reflects that veteran reported 
a history of his back disorder beginning in service.  The 
Board determined that such evidence was rejected by the Board 
in the 1980 decision.  

The Board in September 1995 determined that the personal 
hearing included testimony from a number of people including 
O.L.L. regarding the manner in which the veteran injured his 
back during service, the treatment that he received during as 
well as following his service, and the low back problems that 
the veteran was experiencing at the time of the testimony.  
The Board determined that the portions of the testimonies 
which the incurrence of the veteran's alleged back injury was 
discussed was not new as they repeated information of record 
at the time of the March 1980 decision.  The remainder of the 
testimony was not new; however, not material in that it 
merely provided an update of the veteran's low back disorder 
or they were not substantiated by the record.  

With respect to the September 1994 statement from O.L.L, the 
witness identified himself a having served with the veteran, 
and provided a description of the manner in which the veteran 
injured his back in service.  The Board found that this 
evidence was duplicative of information previously considered 
by the Board.  

In December 1995, the veteran filed a claim to reopen his 
claim for service connection for a back disorder indicated 
that he had injuries to his back after service; however, 
those injuries were superimposed on his claimed service 
incurred back injury.  

In May 1997, the RO denied the veteran's claim to reopen.  
The veteran was notified in March 1997, and he did not 
appeal.  

The evidence that the RO considered at the time of the May 
1997 rating was treatment records from Kaiser Permanente 
dated from 1996 to 1997 which showed that the veteran had a 
history of low back pain described as L4-L5 disc disease.  
The RO determined that the evidence was not material to issue 
of establishing incurrence of a back disorder during service 
which ended in January 1958.  

The evidence submitted since the March 1997 rating action is 
an affidavit of O.L.L. [redacted]
dated in September 1994 
wherein the affiant attests to having served with the veteran 
and witnessed him injure his lower back while lifting a beam.  
This document is duplicative of that previously considered in 
by the Board in September 1995.  The veteran has not 
submitted any new and material evidence in this matter.  

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such, the claim must be denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a back disorder, the appeal 
is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
(Continued on next page)
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

